        Case 1:19-mc-00164-RCL Document 5-2 Filed 12/18/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
In Re Application of                       )
                                           )
THE ATTORNEY GENERAL OF                    )
THE BRITISH VIRGIN ISLANDS                 )               Misc. Case No. 1:19-mc-00164-RCL
                                           )
               Applicant                   )
                                           )
for Judicial Assistance to Obtain Evidence )
for Use in a Foreign Proceeding Pursuant   )
to 28 U.S.C. § 1782                        )
__________________________________________)


(PROPOSED) ORDER (1) GRANTING APPLICANT’S MOTION FOR LEAVE TO FILE
   A SUR-REPLY, (2) DENYING MOTION OF LESTER HYMAN TO INTERVENE
 PURSUANT TO FED. R. CIV. P. 24, (3) GRANTING MR. HYMAN AN APPEARANCE,
  AND (4) GRANTING APPLICANT’S APPLICATION FOR JUDICIAL ASSISTANCE
  TO OBTAIN EVIDENCE FOR USE IN A FOREIGN PROCEEDING PURSUANT TO
                                28 U.S.C. § 1782

       Upon (A) the Applicant’s Application for Judicial Assistance to Obtain Evidence for Use

in a Foreign Proceeding Pursuant to 28 U.S.C. § 1782, the Declaration of Martin Kenney, and the

exhibit thereto; (B) the Motion of Lester Hyman to Intervene Pursuant to Fed. R. Civ. P. 24 and

the exhibit thereto, Opposition of Lester Hyman to Application for Judicial Assistance to Obtain

Evidence for Use in a Foreign Proceeding Pursuant to 28 U.S.C. § 1782; (C) the Applicant’s

Memorandum in Opposition to (1) Lester Hyman’s Rule 24 Motion to Intervene, (2)

Lester Hyman’s Opposition to the Attorney General of the British Virgin Islands’ Application for

Judicial Assistance to Obtain Evidence for Use in a Foreign Proceeding Pursuant to

28 U.S.C. § 1782; (D) Reply of Lester Hyman to the Applicant’s Opposition to the Motion to

Intervene; and (E) Applicant’s Motion for Leave to File a Sur-reply and the exhibit thereto, Sur-


                                               1
           Case 1:19-mc-00164-RCL Document 5-2 Filed 12/18/19 Page 2 of 6




reply to the Reply of Lester Hyman to the Applicant’s Opposition to the Motion to Intervene, it is

hereby:

   1. ORDERED that the Applicant’s Motion for Leave to File a Sur-reply is granted;

   2. ORDERED that the Motion of Lester Hyman to Intervene Pursuant to Fed. R. Civ. P. 24

          is denied;

   3. ORDERED that Mr. Hyman is granted an appearance in this case;

   4. ORDERED that the Applicant may serve subpoenas duces tecum on Mr. Hyman,

          compelling the production of:

             a. His entire client file for the British Virgin Islands (“BVI”), which shall also include

                 any documents, correspondence, or any other material that should be in the client

                 file but that Mr. Hyman may not as of yet have included in the client file;

             b. For the period from January 1, 1987, to the present, copies of all documents

                 (whether in electronic or hard copy form) evidencing, describing, or otherwise

                 mentioning any retainers, letters of engagement, letters of instructions, or any other

                 document setting out the nature of the agreement(s) between Mr. Hyman and the

                 BVI for the provision of legal advice or other services to the BVI;

              c. For the period from September 1, 2013, to the present, copies of all account

                 statements, payment advice slips, checks, wire transfer confirmations, cash receipt

                 slips, or any other financial or other document (whether in electronic or hard copy

                 form) in respect of any Bank Account of Mr. Hyman, infra, including documents

                 or communications of any kind showing information regarding any and all

                 payments or deposits made by electronic funds transfer, banker’s draft, check, or

                 cash   for   the   credit   of    any   Bank     Account     of   Mr.    Hyman     (a



                                                   2
         Case 1:19-mc-00164-RCL Document 5-2 Filed 12/18/19 Page 3 of 6




               “Bank Account of Mr. Hyman” is any account held at any bank, savings and loan

               association, credit union, securities broker-dealer, or other financial institution that

               is held in the name of Mr. Hyman or any legal entity, in which Mr. Hyman holds

               or has held, directly or indirectly, legally or beneficially, a fifty percent or greater

               interest);

           d. For the period from August 1, 2013, to the present, copies of all documents and

               information (whether in electronic or hard copy form) in Mr. Hyman’s possession,

               custody, or control arising from or in connection with Mr. Hyman’s provision of

               legal or other services to the BVI including, but not limited to, documents and

               information relating to the failed airline venture;

            e. For the period from January 1, 1987, to December 31, 2017, copies of all annual

               reports (or similar) issued by Mr. Hyman to the BVI that set out a summary of the

               services rendered by Mr. Hyman in exchange for his $100,000 annual retainer;

            f. For the period from August 1, 2013, to the present, copies of all communications

               (whether in electronic form or hard copy) in Mr. Hyman’s possession, custody, or

               control between Mr. Hyman and any of the Operator Parties; 1 and

           g. For the years 2014, 2015, 2016, 2017, and 2018, copies of all U.S. federal income

               tax returns (including all schedules to such tax returns) filed by Mr. Hyman as well




1
  The “Operator Parties” include: (1) BV Airways Inc.; (2) Castleton Holdings LLC; (3)
Colchester Aviation LLC; (4) Colchester Aviation Ltd.; (5) Raptor Aviation Ltd.; (6) any
shareholders (whether indirect or direct, corporate or individual, legal or beneficial), directors,
officers, or any other related party or affiliate of, or acting on behalf of or in conjunction with, any
of the enumerated five legal entities; (7) Bruce Bradley; (8) Jamaal Brown; (9) Adam Frieman;
(10) Scott Weisman; (11) Jerry Willoughby; and/or (12) any party acting on behalf of or in
conjunction with any of the five enumerated individuals.
                                                   3
    Case 1:19-mc-00164-RCL Document 5-2 Filed 12/18/19 Page 4 of 6




          as a statement setting out a detailed breakdown of the sources, nature, and amounts

          of income realized by Mr. Hyman in those years;

4. ORDERED that the Applicant may serve subpoenas duces tecum on any information

   technology person or entity residing or found in the District of Columbia that has provided,

   at any time since January 1, 2014, any information technology service, to include also

   anyone or any entity that has maintained and/or provided backup services of any computer,

   server, information technology device, and/or email correspondence, to Mr. Hyman and/or

   any legal entity, in which Mr. Hyman holds or has held, directly or indirectly, legally or

   beneficially, a fifty percent or greater interest, compelling the production of:

       a. Any document, spreadsheet, presentation, email correspondence (whether draft or

          actually sent or received), or any other electronic file that is part of, or should be

          part of, Mr. Hyman’s client file for the BVI; and

       b. For the period from January 1, 2014, to the present, copies of all documents,

           spreadsheets, presentations, and other electronic files that were saved at any time

           during the period and that relate in any way to the BVI, Mr. Hyman’s representation

           thereof, and/or any of the Operator Parties and all email correspondence during the

           period to or from, or saved as a draft by, Mr. Hyman and/or any person affiliated

           in any way with any legal entity, in which Mr. Hyman holds or has held, directly

           or indirectly, legally or beneficially, a fifty percent or greater interest, that relate in

           any way to the BVI, Mr. Hyman’s representation thereof, and/or any of the

           Operator Parties;

5. ORDERED that the Applicant may serve subpoenas duces tecum on any bank, savings

   and loan association, credit union, securities broker-dealer, or other financial institution



                                               4
    Case 1:19-mc-00164-RCL Document 5-2 Filed 12/18/19 Page 5 of 6




   residing or found in the District of Columbia that holds or has held a

   Bank Account of Mr. Hyman at any time since September 1, 2013, compelling the

   production of:

      a. For the period from September 1, 2013, to the present, copies of all wire transfer

          records, debit advices, credit advices, remittance advices, statements of account,

          correspondence, emails, checks, demand drafts, or any other documents processed

          or held with respect to any Bank Account of Mr. Hyman;

6. ORDERED that the Applicant may serve subpoenas duces tecum on any income tax

   preparer, advisor, or accountant residing or found in the District of Columbia who

   prepared, advised, or assisted with Mr. Hyman’s U.S. federal income tax returns and/or

   related materials for the years 2014, 2015 2016, 2017, and/or 2018, compelling the

   production of:

      a. Copies of all correspondence, emails, documents, tax returns, schedules to the

          same, and any other records in electronic or hard copy form that show the quantum,

          sources, and nature of Mr. Hyman’s income from January 1, 2014, to

          December 31, 2018; and

7. ORDERED that the Applicant may serve subpoenas ad testificandum on Mr. Hyman,

   compelling him to testify by way of sworn deposition regarding all matters relating to:

      a. Any aspect, fact, or other thing arising out of or in any way connected with his

          representation of the BVI as its attorney and

      b. Any aspect, fact, or other thing connected in any way, also including any aspect,

          fact, or other thing regarding the BVI’s and/or Mr. Hyman’s communications and

          relationships, with any of the Operator Parties.



                                            5
Case 1:19-mc-00164-RCL Document 5-2 Filed 12/18/19 Page 6 of 6




                            SO ORDERED,




                            ___________________________________
                            THE HON. ROYCE C. LAMBERTH
                            Senior United States District Judge



                            Date:




                              6
